DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on October 6, 2021 have been entered.
Claims 1, 11, and 21-22 have been amended.

Response to Arguments
Applicant’s arguments filed on October 6, 2021 have been considered, but are moot in view of the new grounds in the current rejection.  

















	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dorcey (Pub. No. US 2015/0281107), in view of Wehrung et al. (Patent No. US 10,887,549), hereinafter Wehrung, and in view of Tsai et al. (Pub. No. US 2013/0311947), hereinafter Tsai.

Claim 1. 	Dorcey discloses a method for sharing media in real time (Parag. [0040]; (The art teaches that users are able to share interactive multimedia data with each other in substantially real-time)), comprising:
		(a) initiating an ad hoc connection between a sending peer device and a plurality of receiving peer devices (Parag. [0017], Parag. [0036-0037], Parag. [0046], Parag. [0082], and Fig. 1; (The art teaches establishing an interactive session over the network 14 via a multimedia ; 
(b) using said sending peer device to select a first media to share with said plurality of receiving peer devices connected to said sending peer device through said ad hoc connection (Parag. [0036-0037] and Fig. 1; (The art teaches a coach captures video data of an athlete as a content data set using a first device 12a (i.e., sending peer device). The coach wishes to share the video, possibly in real-time subject to inherent network or computational latencies, among her peers; a doctor and a trainer in this case. The doctor uses a second device 12b (i.e., receiving device), while the trainer may use a third device 12c (i.e., receiving device) to observe the video. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc))), wherein a file corresponding to said first media is stored locally on said sending peer device such that said first media is capable of being displayed and manipulated on said sending peer device (Parag. [0044-0045]; (The art teaches that the first one of the peer devices 12a (i.e., sending peer device) could operate as the repository for all of the other devices 12b, 12c. Rather than sending the full content data set 1, the repository could send only necessary portions (e.g., frames of video, video clips, audio clips, snap shots, etc.));  
(c) using said ad hoc connection to send said file from said sending peer device to said plurality of receiving peer devices (Parag. [0036-0037] and Fig. 1; (The art teaches that a source device sends content data to receiving devices. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc))), wherein said first media is displayed on said sending peer device and each of said plurality of receiving peer devices after said file is sent from said sending peer device and received at said plurality of receiving peer devices (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)), and wherein said file is temporarily stored on said plurality of receiving peer devices such that said first media is capable of being displayed and manipulated on each of said plurality of receiving peer devices (Parag. [0059] and Parag. ;
the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]).
Dorcey doesn’t explicitly disclose: first media is capable of being displayed and manipulated independently on each of said plurality of receiving peer devices without manipulating said first media displayed on said sending peer device; (d) subsequent to (c), terminating said ad hoc connection, wherein upon termination of said ad hoc connection, said file is not accessible by said one or more receiving peer devices; and wherein said plurality of receiving peer devices is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending peer device and (ii) automatically display a second media without requiring an input from any user of said plurality of receiving peer devices when said sending peer device is used to select said second media for sharing, thereby allowing said sending peer device and said plurality of receiving peer devices to continuously view a same media while permitting said plurality of receiving peer devices to independently manipulate said same media.
However, Wehrung discloses:
first media is capable of being displayed and manipulated independently on each of said plurality of receiving devices without manipulating said first media displayed on said sending device (Col. 1 lines 27-59, Col. 12 lines 23-38 and lines 45-57, Col. 13 lines 52-56, and Col. 14 lines 5-20; (The art teaches synchronized viewing of shared content during an online meeting without the use of screen sharing functionality. Instead of using screen sharing functionality, content that is to be shared during the online meeting is converted to a format that 110A (i.e., sending device) is associated with the presenter role and computing device 110B is not associated with the presenter role, computing device 110B (i.e., receiving device) may independently interact with the copy of content received by computing device 110B regardless of computing device 110A's interactions with the content. For example, computing device 110B may navigate the content (e.g., scroll through the content) from the portion currently being presented in the online meeting to a different portion of the content in order to view other portions of the content different from what is currently being presented in the online meeting)); and
		wherein said plurality of receiving devices is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending device (Col. 14 lines 5-20; (The art teaches that in the online meeting, computing devices that are not associated with a presenter role may be able to interact with their local copy of the content independently from the presentation of the content by a computing device associated with the presenter role. In the example of FIG. 2, when computing device 110A (i.e., sending device) is associated with the presenter role and computing device 110B is not associated with the presenter role, computing device 110B (i.e., receiving device) may independently interact with the copy of content received by computing device 110B regardless of computing device 110A's interactions with the content. For example, computing device 110B may navigate the content (e.g., scroll through the content) from the portion currently being presented in the online meeting to a different portion of the content in order to view other  and (ii) automatically display a second media without requiring an input from any user of said plurality of receiving devices when said sending device is used to select said second media for sharing, thereby allowing said sending device and said plurality of receiving devices to continuously view a same media while permitting said plurality of receiving devices to independently manipulate said same media (Col. 12 lines 23-38 and lines 45-57, Col. 13 lines 52-56, and Col. 14 lines 5-20; (The art teaches that when a computing device associated with a presenter role interacts with the content that is shared in the online meeting, the computing device may send indications of such interactions with the content to online meeting system. For example, when the interactions includes navigating the content from a first portion of the content that is output by the computing device to a second portion of content that is output by the computing device, the indications of the interactions with the content may include an indication of the second portion of the content to which the computing device has navigated. Thus, if the interactions includes navigating a document from a first page to a second page that is output by the computing device, the indications of the interactions with the document may include an indication of the second page to which the computing device has navigated. Online meeting system may receive from the computing device associated with the presenter role, the indications of interactions with the content, and may, in response, formulate one or more commands based at least in part on the interactions with the content, and send the one or more commands to each of the computing devices taking part in the online meeting other than the computing device associated with the presenter role, to synchronize presentation of the content at each of the computing devices taking part in the online meeting other than the computing device associated with the presenter role according to the interactions with the content by the computing device associated with the presenter role. Each participant computing device of an online meeting that receives the one or more commands from online meeting system may update its presentation of the content being shared in the online meeting based at least in part on the one or more commands. In addition, computing devices that are not associated with a presenter role may be able to interact with their local copy of the content independently from the presentation of the content by a computing device associated with the presenter role)). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey to incorporate the teaching of Wehrung. 
		Tsai discloses terminating said ad hoc connection (Parag. [0034], Parag. [0038], Claim 17, and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). Curator device 102 can then send a message to the connected viewer devices indicating that the session has ended (block 324) and exit the synchronized slideshow mode)), wherein upon termination of said ad hoc connection, said file is not accessible by said one or more receiving peer devices (Parag. [0038], and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). The curator device 102 can then send a message to the connected viewer devices indicating that the session has ended and exit the synchronized slideshow mode (i.e., receiving devices don’t have access to the sideshow of images))).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey in view of Wehrung to incorporate the teaching of Tsai. This would be convenient for improving content sharing to provide a more dynamic and interactive user experience (Parag. [0003]). 
		
Claim 2. 	Dorcey in view of Wehrung and Tsai discloses the method of claim 1, 
Dorcey further discloses the method further comprising using said sending peer device to manipulate said first media displayed on said sending peer device, wherein said manipulation of said first media displayed on said sending peer device manipulates said first media displayed on each of said plurality of receiving peer devices (Parag. [0017] and Parag. [0081]; (The art teaches one or more of the devices can obtain a content manipulation command, possibly from a device user, where execution of the command is to be shared among the collaborating devices.  For example, one device user might wish to circle or otherwise highlight an object in an image in the content data set so that all participants can observe the referenced object at the same time)).  


Claim 3. 	Dorcey in view of Wehrung and Tsai discloses the method of claim 1, 
Dorcey discloses that the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]). 
Dorcey doesn’t explicitly disclose wherein a first receiving peer device of said plurality of receiving peer devices is configured to manipulate said first media displayed on said first receiving peer device without manipulating said first media displayed on a second receiving peer device of said plurality of receiving peer devices.  
However, Wehrung discloses wherein a first receiving device of said plurality of receiving devices is configured to manipulate said first media displayed on said first receiving device without manipulating said first media displayed on a second receiving device of said plurality of receiving devices (Col. 14 lines 5-20; (The art teaches that in the online meeting, computing devices that are not associated with a presenter role may be able to interact with their local copy of the content independently from the presentation of the content by a computing device associated with the presenter role. In the example of FIG. 2, when computing device 110A (i.e., sending device) is associated with the presenter role and computing device 110B is not associated with the presenter role, computing device 110B (i.e., receiving device) may independently interact with the copy of content received by computing device 110B regardless of computing device 110A's interactions with the content. For example, computing device 110B may navigate the content (e.g., scroll through the content) from the portion currently being presented in the online meeting to a different portion of the content in order to view other portions of the content different from what is currently being presented in the online meeting)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey to incorporate the teaching of Wehrung. This would be convenient for improving the user experience of the receiving devices without affecting the content displayed on the sending device.  
  
Claim 4. 	Dorcey in view of Wehrung and Tsai discloses the method of claim 3, 
		Dorcey further discloses wherein at least one receiving peer device of said plurality of receiving peer devices is configured to share one or more files via said ad hoc connection (Parag. [0017], Parag. [0036], Parag. [0040], Parag. [0046], Parag. [0082], and Fig. 1; (The art , and wherein said sending peer device is configured to operate as an additional receiving peer device and said at least one receiving peer device is configured to operate as an additional sending peer device when said one or more files are shared via said ad hoc connection (Parag. [0017]; (The art teaches establishing an interactive session among the devices via a multimedia protocol that can support sending or receiving varied modalities of data. The users of the devices interact or collaborate with each other via the interactive session and by exchanging (i.e., sending and receiving data) multimedia data through an interactive multimedia data stream (i.e., each device within the session plays a role of a receiving peer and sending peer))).  
 
Claim 5. 	Dorcey in view of Wehrung and Tsai discloses the method of claim 4,  
Dorcey further discloses wherein said additional sending peer device is configured to (i) send an additional file corresponding to an additional media to said additional receiving peer device and another receiving peer device of said plurality of receiving peer devices (Parag. [0017]; (The art teaches establishing an interactive session among the devices via a multimedia protocol that can support sending or receiving varied modalities of data. The users of the devices interact or collaborate with each other via the interactive session and by exchanging (i.e., sending and receiving data) multimedia data through an interactive multimedia data stream (i.e., each device within the session plays a role of a receiving peer and sending peer))), (ii) display said additional media on said additional sending peer device (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)), and (iii) manipulate said additional media displayed on said additional sending peer device, wherein said manipulation of said additional media displayed on said additional sending peer device manipulates said additional media displayed on said additional receiving peer device and said another receiving peer device (Parag. [0017] and Parag. [0081]; (The art teaches one or more of the devices can obtain a content manipulation command, possibly from a device user, where execution of the command is to be shared among the collaborating devices.  For example, one .    

Claim 6. 	Dorcey in view of Wehrung and Tsai discloses the method of claim 4,  
Dorcey discloses that the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]).
Dorcey further discloses wherein said additional receiving peer device is configured to (i) receive an additional file corresponding to an additional media selected at said additional sending peer device for sharing with said additional receiving peer device and another receiving peer device of said plurality of receiving peer devices (Parag. [0017], Parag. [0036], Parag. [0040], Parag. [0046], Parag. [0082], and Fig. 1; (The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc). The art teaches that users are able to share interactive multimedia data with each other in substantially real-time. The art teaches establishing an interactive session among the devices via a multimedia protocol that can support sending or receiving varied modalities of data. The users of the devices interact or collaborate with each other via the interactive session and by exchanging (i.e., sending and receiving data) multimedia data through an interactive multimedia data stream (i.e., each device within the session plays a role of a receiving peer and sending peer)), (ii) display said additional media on said additional receiving peer device (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)), 
Dorcey doesn’t explicitly disclose: (iii) manipulate said additional media displayed on said additional receiving peer device without manipulating said additional media displayed on said additional sending peer device and said another receiving peer device.   
However, Wehrung discloses manipulating said additional media displayed on said additional receiving device without manipulating said additional media displayed on said additional sending device and said another receiving device (Col. 14 lines 5-20; (The art teaches that in the online meeting, computing devices that are not associated with a presenter role may be able to interact with their local copy of the content independently from the presentation of the content by a computing device associated with the presenter role. In the example of FIG. 2, when computing device 110A (i.e., sending device) is associated with the presenter role and 110B is not associated with the presenter role, computing device 110B (i.e., receiving device) may independently interact with the copy of content received by computing device 110B regardless of computing device 110A's interactions with the content. For example, computing device 110B may navigate the content (e.g., scroll through the content) from the portion currently being presented in the online meeting to a different portion of the content in order to view other portions of the content different from what is currently being presented in the online meeting)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey to incorporate the teaching of Wehrung. This would be convenient for improving the user experience of the receiving devices without affecting the content displayed on the sending device. 

Claim 11. 	Dorcey discloses a method for sharing media in real time (Parag. [0040]; (The art teaches that users are able to share interactive multimedia data with each other in substantially real-time)), comprising:  
(a) initiating an ad hoc connection between (i) a receiving peer device of a plurality of receiving peer devices and (ii) a sending peer device (Parag. [0017], Parag. [0036-0037], Parag. [0046], Parag. [0082], and Fig. 1; (The art teaches establishing an interactive session over the network 14 via a multimedia protocol among the devices in the group. The users of the devices can then interact or collaborate with each other via the interactive session and by exchanging multimedia data through an interactive multimedia data stream. The art teaches that a source device sends content data to receiving devices. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc)));  
(b) receiving, at said receiving peer device, a file corresponding to a first media selected at said sending peer device for sharing with said receiving peer device connected to said sending peer device through said ad hoc connection (Parag. [0036-0037] and Fig. 1; (The art teaches a coach captures video data of an athlete as a content data set using a first device 12a (i.e., sending peer device). The coach wishes to share the video, possibly in real-time subject to inherent network or computational latencies, among her peers; a doctor and a trainer in this case. The doctor uses a second device 12b (i.e., receiving device), while the trainer may use a third , wherein said first media is displayed on said sending peer device and said receiving peer device after said file is sent from said sending peer device and received at said receiving peer device  (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)), and wherein said file corresponding to said first media is stored temporarily on said receiving peer device (Parag. [0059] and Parag. [0065]; (The art teaches that agent 32 has an interactive stream source that serves as a temporary storage of the multimedia protocol data stream. The art teaches using the agent 32 on the devices, users are able to simultaneously interact with content data without incurring additional latency overhead while also interacting with each other via the interactive session));
the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]). - 4 -Atty. Docket No.: 55713-701.201Application No. 16/800,314 Office Action Mailed November 24, 2020 Amendment Electronically Filed:   
Dorcey doesn’t explicitly disclose: (c) using said receiving peer device to display and independently manipulate said first media without manipulating said first media displayed on said sending peer device or said first media displayed on at least one other receiving peer device of said plurality of receiving peer devices; and  (d) subsequent to (c), terminating said ad hoc connection, wherein upon termination of said ad hoc connection, said first media is not accessible by said receiving peer device; and wherein said receiving peer device is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending peer device and (ii) automatically display a second media without requiring an input from a user of said receiving peer device when said sending peer device is used to select said second media for sharing, thereby allowing said sending peer device and said receiving peer device to continuously view a same media while permitting said receiving peer device to independently manipulate said same media.
However, Wehrung discloses:
 using said receiving device to display and independently manipulate said first media without manipulating said first media displayed on said sending device or said first media displayed on at least one other receiving device of said plurality of receiving devices 110A (i.e., sending device) is associated with the presenter role and computing device 110B is not associated with the presenter role, computing device 110B (i.e., receiving device) may independently interact with the copy of content received by computing device 110B regardless of computing device 110A's interactions with the content. For example, computing device 110B may navigate the content (e.g., scroll through the content) from the portion currently being presented in the online meeting to a different portion of the content in order to view other portions of the content different from what is currently being presented in the online meeting)); and    
		wherein said receiving device is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending device (Col. 14 lines 5-20; (The art teaches that in the online meeting, computing devices that are not associated with a presenter role may be able to interact with their local copy of the content independently from the presentation of the content by a computing device associated with the presenter role. In the example of FIG. 2, when computing device 110A (i.e., sending device) is associated with the presenter role and computing device 110B is not associated with the presenter role, computing device 110B (i.e., receiving device) may independently interact with the copy of content received by computing device 110B regardless of computing device 110A's interactions with the content. 110B may navigate the content (e.g., scroll through the content) from the portion currently being presented in the online meeting to a different portion of the content in order to view other portions of the content different from what is currently being presented in the online meeting)) and (ii) automatically display a second media without requiring an input from a user of said receiving device when said sending device is used to select said second media for sharing, thereby allowing said sending device and said receiving device to continuously view a same media while permitting said receiving device to independently manipulate said same media (Col. 12 lines 23-38 and lines 45-57, Col. 13 lines 52-56, and Col. 14 lines 5-20; (The art teaches that when a computing device associated with a presenter role interacts with the content that is shared in the online meeting, the computing device may send indications of such interactions with the content to online meeting system. For example, when the interactions includes navigating the content from a first portion of the content that is output by the computing device to a second portion of content that is output by the computing device, the indications of the interactions with the content may include an indication of the second portion of the content to which the computing device has navigated. Thus, if the interactions includes navigating a document from a first page to a second page that is output by the computing device, the indications of the interactions with the document may include an indication of the second page to which the computing device has navigated. Online meeting system may receive from the computing device associated with the presenter role, the indications of interactions with the content, and may, in response, formulate one or more commands based at least in part on the interactions with the content, and send the one or more commands to each of the computing devices taking part in the online meeting other than the computing device associated with the presenter role, to synchronize presentation of the content at each of the computing devices taking part in the online meeting other than the computing device associated with the presenter role according to the interactions with the content by the computing device associated with the presenter role. Each participant computing device of an online meeting that receives the one or more commands from online meeting system may update its presentation of the content being shared in the online meeting based at least in part on the one or more commands. In addition, computing devices that are not associated with a presenter role may be able to interact with their local copy of the content independently from the presentation of the content by a computing device associated with the presenter role)). 

Tsai discloses terminating said ad hoc connection (Parag. [0034], Parag. [0038], Claim 17, and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). Curator device 102 can then send a message to the connected viewer devices indicating that the session has ended (block 324) and exit the synchronized slideshow mode)), wherein upon termination of said ad hoc connection, said first media is not accessible by said receiving peer device (Parag. [0038], and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). The curator device 102 can then send a message to the connected viewer devices indicating that the session has ended and exit the synchronized slideshow mode (i.e., receiving devices don’t have access to the sideshow of images))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey in view of Wehrung to incorporate the teaching of Tsai. This would be convenient for improving content sharing to provide a more dynamic and interactive user experience (Parag. [0003]).  

Claim 12. 	Dorcey in view of Wehrung and Tsai discloses the method of claim 11, 
Dorcey further discloses wherein a manipulation of said first media displayed on said sending peer device manipulates said first media displayed on said receiving peer device (Parag. [0017] and Parag. [0081]; (The art teaches one or more of the devices can obtain a content manipulation command, possibly from a device user, where execution of the command is to be shared among the collaborating devices.  For example, one device user might wish to circle or otherwise highlight an object in an image in the content data set so that all participants can observe the referenced object at the same time)).  


Claim 13. 	Dorcey in view of Wehrung and Tsai discloses the method of claim 11,
Dorcey discloses that the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]).    
Dorcey doesn’t explicitly disclose wherein said file corresponding to said first media is received at said plurality of receiving peer devices comprising said receiving peer device, and wherein said method further comprises using said receiving peer device to manipulate said first media displayed on said receiving peer device without manipulating said first media displayed on another receiving peer device of said plurality of receiving peer devices.  
However, Wehrung discloses wherein said file corresponding to said first media is received at said plurality of receiving devices comprising said receiving device, and wherein said method further comprises using said receiving device to manipulate said first media displayed on said receiving device without manipulating said first media displayed on another receiving device of said plurality of receiving devices (Col. 14 lines 5-20; (The art teaches that in the online meeting, computing devices that are not associated with a presenter role may be able to interact with their local copy of the content independently from the presentation of the content by a computing device associated with the presenter role. In the example of FIG. 2, when computing device 110A (i.e., sending device) is associated with the presenter role and computing device 110B is not associated with the presenter role, computing device 110B (i.e., receiving device) may independently interact with the copy of content received by computing device 110B regardless of computing device 110A's interactions with the content. For example, computing device 110B may navigate the content (e.g., scroll through the content) from the portion currently being presented in the online meeting to a different portion of the content in order to view other portions of the content different from what is currently being presented in the online meeting)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey to incorporate the teaching of Wehrung. This would be convenient for improving the user experience of the receiving devices without affecting the content displayed on the sending device. 


Claim 14. 	Dorcey in view of Wehrung and Tsai discloses the method of claim 13, 
Dorcey further discloses wherein said sending peer device is configured to operate as an additional receiving peer device and said receiving peer device is configured to operate as an additional sending peer device when said receiving peer device is used to share one or more files via said ad hoc connection (Parag. [0017]; (The art teaches establishing an interactive session among the devices via a multimedia protocol that can support sending or receiving varied modalities of data. The users of the devices interact or collaborate with each other via the interactive session and by exchanging (i.e., sending and receiving data) multimedia data through an interactive multimedia data stream (i.e., each device within the session plays a role of a receiving peer and sending peer))).   

Claim 15. 	Dorcey in view of Wehrung and Tsai discloses the method of claim 14, 
Dorcey discloses the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]).
Dorcey further discloses wherein said additional receiving peer device is configured to (i) receive an additional file corresponding to an additional media selected at said additional sending peer device for sharing with said additional receiving peer device and said another receiving peer device (Parag. [0017]; (The art teaches establishing an interactive session among the devices via a multimedia protocol that can support sending or receiving varied modalities of data. The users of the devices interact or collaborate with each other via the interactive session and by exchanging (i.e., sending and receiving data) multimedia data through an interactive multimedia data stream (i.e., each device within the session plays a role of a receiving peer and sending peer))), (ii) display said additional media on said additional receiving peer device (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)). 
Dorcey doesn’t explicitly disclose: (iii) manipulate said additional media displayed on said additional receiving peer device without manipulating said additional media displayed on said additional sending peer device and said another receiving peer device.  
However, Wehrung discloses manipulating said additional media displayed on said additional receiving device without manipulating said additional media displayed on said additional sending device and said another receiving device (Col. 14 lines 5-20; (The art teaches that in the online meeting, computing devices that are not associated with a presenter role may be able to interact with their local copy of the content independently from the presentation of the content by a computing device associated with the presenter role. In the example of FIG. 2, when computing device 110A (i.e., sending device) is associated with the presenter role and computing device 110B is not associated with the presenter role, computing device 110B (i.e., receiving device) may independently interact with the copy of content received by computing device 110B regardless of computing device 110A's interactions with the content. For example, computing device 110B may navigate the content (e.g., scroll through the content) from the portion currently being presented in the online meeting to a different portion of the content in order to view other portions of the content different from what is currently being presented in the online meeting)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey to incorporate the teaching of Wehrung. This would be convenient for improving the user experience of the receiving devices without affecting the content displayed on the sending device.   

Claim 16. 	Dorcey in view of Wehrung and Tsai discloses the method of claim 14,  
Dorcey further discloses wherein said additional sending peer device is configured to (i) send an additional file corresponding to an additional media to said additional receiving peer device and said another receiving peer device (Parag. [0017]; (The art teaches establishing an interactive session among the devices via a multimedia protocol that can support sending or receiving varied modalities of data. The users of the devices interact or collaborate with each other via the interactive session and by exchanging (i.e., sending and receiving data) multimedia data through an interactive multimedia data stream (i.e., each device within the session plays a role of a receiving peer and sending peer))), (ii) display said additional media on said additional sending peer device (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)), and (iii) manipulate said additional media displayed on said additional sending peer device, wherein said manipulation of said additional media displayed on said additional sending peer device manipulates said additional media displayed on said additional receiving peer device and said another receiving peer device (Parag. [0017] and Parag. [0081]; (The art teaches one or more of the devices can obtain a content manipulation command, possibly from a device user, where execution of the command is to be shared among the collaborating devices.  For example, one device user might wish to circle or otherwise highlight an object in an image in the content data set so that all participants can observe the referenced object at the same time)).

Claim 21. 	Dorcey discloses a system for sharing media in real time, said system comprising one or more computer processors and computer memory coupled thereto, wherein said computer memory comprises machine executable code that, upon execution by said one or more computer processors, implements a method for sharing media in real time (Parag. [0040]; (The art teaches that users, using devices, are able to share interactive multimedia data with each other in substantially real-time)), said method comprising: - 6 -Atty. Docket No.: 55713-701.201Application No. 16/800,314  
(a) initiating an ad hoc connection between a sending peer device and a plurality of receiving peer devices (Parag. [0017], Parag. [0036-0037], Parag. [0046], Parag. [0082], and Fig. 1; (The art teaches establishing an interactive session over the network 14 via a multimedia protocol among the devices in the group. The users of the devices can then interact or collaborate with each other via the interactive session and by exchanging multimedia data through an interactive multimedia data stream. The art teaches that a source device sends content data to receiving devices. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc)));  
(b) using said sending peer device to select a first media to share with said plurality of receiving peer devices connected to said sending peer device through said ad hoc connection (Parag. [0036-0037] and Fig. 1; (The art teaches a coach captures video data of an athlete as a content data set using a first device 12a (i.e., sending peer device). The coach wishes to share the video, possibly in real-time subject to inherent network or computational latencies, among her peers; a doctor and a trainer in this case. The doctor uses a second device 12b (i.e., receiving device), while the trainer may use a third device 12c (i.e., receiving device) to observe the video. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc))), wherein a file corresponding to said first media is stored locally on said sending peer device such that said first media is capable of being displayed and manipulated on said sending peer device (Parag. [0044-0045]; (The art teaches that the first one of the peer devices 12a (i.e., sending peer device) could operate as the repository for all of the other devices 12b, 12c. Rather than sending the full content data set 1, the repository could send only necessary portions (e.g., frames of video, video clips, audio clips, snap shots, etc.)); 
(c) using said ad hoc connection to send said file from said sending peer device to said plurality of receiving peer devices (Parag. [0036-0037] and Fig. 1; (The art teaches that a source device sends content data to receiving devices The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc))), wherein said first media is displayed on said sending peer device and each of said plurality of receiving peer devices after said file is sent from said sending peer device and received at said plurality of receiving peer devices (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)), and wherein said file is temporarily stored on said plurality of receiving peer devices such that said first media is capable of being displayed and manipulated on each of said plurality of receiving peer devices (Parag. [0059] and Parag. [0065]; (The art teaches that agent 32 has an interactive stream source that serves as a temporary storage of the multimedia protocol data stream. The art teaches using the agent 32 on the devices, users are able to simultaneously interact with content data without incurring additional latency overhead while also interacting with each other via the interactive session. Multiple stakeholders are allowed to share their experiences with the content data set in real-time no matter their environmental settings and gives rise interesting capabilities. For example, from the perspective of video annotation or collaboration, users can send recorded videos to other peers in their group and allow multiple parties to manipulate the video in real-time. The users could pan, tilt, zoom, play, pause, step frame-by-frame, do free hand drawing, type text on videos, or otherwise interact with the content while others see the results in real-time));
the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]). 
Dorcey doesn’t explicitly disclose: first media is capable of being displayed and manipulated independently on each of said plurality of receiving peer devices without manipulating said first media displayed on said sending peer device; (d) subsequent to (c), terminating said ad hoc connection, wherein upon termination of said ad hoc connection, said file is not accessible by said plurality of receiving peer devices, and wherein said plurality of receiving peer devices is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending peer device and (ii) automatically display a second media without requiring an input from any user of said plurality of receiving peer devices when said sending peer device is used to select said second media for sharing, thereby allowing said sending peer device and said plurality of receiving peer devices to continuously view a same media while permitting said plurality of receiving peer devices to independently manipulate said same media..  
However, Wehrung discloses:  
first media is capable of being displayed and manipulated independently on each of said plurality of receiving devices without manipulating said first media displayed on said sending device (Col. 1 lines 27-59, Col. 12 lines 23-38 and lines 45-57, Col. 13 lines 52-56, and Col. 14 lines 5-20; (The art teaches synchronized viewing of shared content during an online meeting without the use of screen sharing functionality. Instead of using screen sharing functionality, content that is to be shared during the online meeting is converted to a format that is optimized for sharing during the online meeting, and may send the content in the converted format to each of the computing devices used by participants of the online meeting. As a presenter of the online meeting navigates, annotates, or otherwise interacts with the content, indications of the presenter's interactions are sent to the computing devices used by the other participants of the online meeting so that the computing devices may update their presentation of the content according to the presenter's interactions with the content, thereby syncing the view of the shared content between all of the participants of the online meeting according to the presenter's interactions with the content. The art teaches that in the online meeting, computing devices that are not associated with a presenter role may be able to interact with their local copy of the content independently from the presentation of the content by a computing device associated with the presenter role. In the example of FIG. 2, when computing device 110A (i.e., sending device) is associated with the presenter role and computing device 110B is not associated with the presenter role, computing device 110B (i.e., receiving device) may independently interact with the copy of content received by computing device 110B regardless of computing device 110A's interactions with the content. For example, computing device 110B ; and
		wherein said plurality of receiving devices is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending device (Col. 14 lines 5-20; (The art teaches that in the online meeting, computing devices that are not associated with a presenter role may be able to interact with their local copy of the content independently from the presentation of the content by a computing device associated with the presenter role. In the example of FIG. 2, when computing device 110A (i.e., sending device) is associated with the presenter role and computing device 110B is not associated with the presenter role, computing device 110B (i.e., receiving device) may independently interact with the copy of content received by computing device 110B regardless of computing device 110A's interactions with the content. For example, computing device 110B may navigate the content (e.g., scroll through the content) from the portion currently being presented in the online meeting to a different portion of the content in order to view other portions of the content different from what is currently being presented in the online meeting)) and (ii) automatically display a second media without requiring an input from any user of said plurality of receiving devices when said sending device is used to select said second media for sharing, thereby allowing said sending device and said plurality of receiving devices to continuously view a same media while permitting said plurality of receiving devices to independently manipulate said same media (Col. 12 lines 23-38 and lines 45-57, Col. 13 lines 52-56, and Col. 14 lines 5-20; (The art teaches that when a computing device associated with a presenter role interacts with the content that is shared in the online meeting, the computing device may send indications of such interactions with the content to online meeting system. For example, when the interactions includes navigating the content from a first portion of the content that is output by the computing device to a second portion of content that is output by the computing device, the indications of the interactions with the content may include an indication of the second portion of the content to which the computing device has navigated. Thus, if the interactions includes navigating a document from a first page to a second page that is output by the computing device, the indications of the interactions with the document may . 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey to incorporate the teaching of Wehrung. This would be convenient for improving the user experience of the receiving devices without affecting the content displayed on the sending device. 
Tsai discloses terminating said ad hoc connection (Parag. [0034], Parag. [0038], Claim 17, and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). Curator device 102 can then send a message to the connected viewer devices indicating that the session has ended (block 324) and exit the synchronized slideshow mode)), wherein upon termination of said ad hoc connection, said file is not accessible by said plurality of receiving peer devices (Parag. [0038], and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). The curator device 102 can then send a message to the connected viewer devices indicating that the session has ended and exit the synchronized slideshow mode (i.e., receiving devices don’t have access to the sideshow of images))). 


Claim 22. 	Dorcey discloses a system for sharing media in real time, said system comprising one or more computer processors and computer memory coupled thereto, wherein said computer memory comprises machine executable code that, upon execution by said one or more computer processors, implements a method for sharing media in real time (Parag. [0040]; (The art teaches that users, using devices, are able to share interactive multimedia data with each other in substantially real-time)), said method comprising:  
(a) initiating an ad hoc connection between(i) a receiving peer device of a plurality of receiving peer devices and (ii) a sending peer device (Parag. [0017], Parag. [0036-0037], Parag. [0046], Parag. [0082], and Fig. 1; (The art teaches establishing an interactive session over the network 14 via a multimedia protocol among the devices in the group. The users of the devices can then interact or collaborate with each other via the interactive session and by exchanging multimedia data through an interactive multimedia data stream. The art teaches that a source device sends content data to receiving devices. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc)));   
(b) receiving, at said receiving peer device, a file corresponding to a first media selected at said sending peer device for sharing with said receiving peer device connected to said sending peer device through said ad hoc connection (Parag. [0036-0037] and Fig. 1; (The art teaches a coach captures video data of an athlete as a content data set using a first device 12a (i.e., sending peer device). The coach wishes to share the video, possibly in real-time subject to inherent network or computational latencies, among her peers; a doctor and a trainer in this case. The doctor uses a second device 12b (i.e., receiving device), while the trainer may use a third device 12c (i.e., receiving device) to observe the video. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc))), wherein said first media is displayed on said sending peer device and said receiving peer device after said file is sent from said sending peer device and- 7 -Atty. Docket No.: 55713-701.201Application No. 16/800,314 Office Action Mailed November 24, 2020received at said receiving peer device (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)), and wherein said file corresponding to said first media is stored temporarily on said receiving peer device (Parag. [0059] and Parag. [0065]; (The art teaches that agent 32 has an interactive stream source that serves as a temporary storage of the multimedia protocol data stream. The art teaches using the agent 32 on the devices, users are able to simultaneously interact with content data without incurring additional latency overhead while also interacting with each other via the interactive session)); 
the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]).  
Dorcey doesn’t explicitly disclose: (c) using said receiving peer device to display and independently manipulate said first media without manipulating said first media displayed on said sending peer device or said first media displayed on at least one other receiving peer device of said plurality of receiving peer devices; and (d) subsequent to (c), terminating said ad hoc connection, wherein upon termination of said ad hoc connection, said first media is not accessible by said receiving peer device; and wherein said receiving peer device is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending peer device and (ii) automatically display a second media without requiring an input from a user of said receiving peer device when said sending peer device is used to select said second media for sharing, thereby allowing said sending peer device and said receiving peer device to continuously view a same media while permitting said receiving peer device to independently manipulate said same media..
However, Wehrung discloses: 
(c) using said receiving device to display and independently manipulate said first media without manipulating said first media displayed on said sending device or said first media displayed on at least one other receiving device of said plurality of receiving devices (Col. 1 lines 27-59, Col. 12 lines 23-38 and lines 45-57, Col. 13 lines 52-56, and Col. 14 lines 5-20; (The art teaches synchronized viewing of shared content during an online meeting without the use of screen sharing functionality. Instead of using screen sharing functionality, content that is to be shared during the online meeting is converted to a format that is optimized for sharing 110A (i.e., sending device) is associated with the presenter role and computing device 110B is not associated with the presenter role, computing device 110B (i.e., receiving device) may independently interact with the copy of content received by computing device 110B regardless of computing device 110A's interactions with the content. For example, computing device 110B may navigate the content (e.g., scroll through the content) from the portion currently being presented in the online meeting to a different portion of the content in order to view other portions of the content different from what is currently being presented in the online meeting)); and    
		wherein said receiving device is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending device (Col. 14 lines 5-20; (The art teaches that in the online meeting, computing devices that are not associated with a presenter role may be able to interact with their local copy of the content independently from the presentation of the content by a computing device associated with the presenter role. In the example of FIG. 2, when computing device 110A (i.e., sending device) is associated with the presenter role and computing device 110B is not associated with the presenter role, computing device 110B (i.e., receiving device) may independently interact with the copy of content received by computing device 110B regardless of computing device 110A's interactions with the content. For example, computing device 110B may navigate the content (e.g., scroll through the content) from the portion currently being presented in the online meeting to a different portion of the content in order to view other portions of the content different from what is currently being presented in the online meeting)) and (ii) automatically display a second media without requiring an input from a user of said receiving device when said sending device is used to select said second media for sharing, thereby allowing said sending device and said receiving device to continuously view a same media while permitting said receiving device to independently manipulate said same media (Col. 12 lines 23-38 and lines 45-57, Col. 13 lines 52-56, and Col. 14 lines 5-20; (The art teaches that when a computing device associated with a presenter role interacts with the content that is shared in the online meeting, the computing device may send indications of such interactions with the content to online meeting system. For example, when the interactions includes navigating the content from a first portion of the content that is output by the computing device to a second portion of content that is output by the computing device, the indications of the interactions with the content may include an indication of the second portion of the content to which the computing device has navigated. Thus, if the interactions includes navigating a document from a first page to a second page that is output by the computing device, the indications of the interactions with the document may include an indication of the second page to which the computing device has navigated. Online meeting system may receive from the computing device associated with the presenter role, the indications of interactions with the content, and may, in response, formulate one or more commands based at least in part on the interactions with the content, and send the one or more commands to each of the computing devices taking part in the online meeting other than the computing device associated with the presenter role, to synchronize presentation of the content at each of the computing devices taking part in the online meeting other than the computing device associated with the presenter role according to the interactions with the content by the computing device associated with the presenter role. Each participant computing device of an online meeting that receives the one or more commands from online meeting system may update its presentation of the content being shared in the online meeting based at least in part on the one or more commands. In addition, computing devices that are not associated with a presenter role may be able to interact with their local copy of the content independently from the presentation of the content by a computing device associated with the presenter role)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey to incorporate the teaching of Wehrung. This would be convenient for improving the user experience of the receiving devices without affecting the content displayed on the sending device.   
 terminating said ad hoc connection (Parag. [0034], Parag. [0038], Claim 17, and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). Curator device 102 can then send a message to the connected viewer devices indicating that the session has ended (block 324) and exit the synchronized slideshow mode)), wherein upon termination of said ad hoc connection, said first media is not accessible by said receiving peer device (Parag. [0038], and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). The curator device 102 can then send a message to the connected viewer devices indicating that the session has ended and exit the synchronized slideshow mode (i.e., receiving devices don’t have access to the sideshow of images))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey in view of Wehrung to incorporate the teaching of Tsai. This would be convenient for improving content sharing to provide a more dynamic and interactive user experience (Parag. [0003]).      

Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dorcey (Pub. No. US 2015/0281107), in view of Wehrung et al. (Patent No. US 10,887,549), hereinafter Wehrung, in view of Tsai et al. (Pub. No. US 2013/0311947), hereinafter Tsai, and in view of Balta et al. (Pub. No. US 2019/0222613), hereinafter Balta. 

Claim 7. 	Dorcey in view of Wehrung and Tsai discloses the method of claim 1,  
The combination doesn’t explicitly disclose wherein said sending peer device is configured to connect to said plurality of receiving peer devices using a quick response (QR) code generated on said sending peer device. 
		However, Balta discloses wherein said sending peer device is configured to connect to said plurality of receiving peer devices using a quick response (QR) code generated on said sending peer device (Parag. [0016-0017] and Parag. [0020]; (The art teaches creating a trusted group of member devices within a decentralized network, and a unique group identification (ID) code (i.e., quick response (QR) code) is generated and performs communication based on contact .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Balta. This would be convenient for validating the members of the group and creating the group securely (Parag. [0002]).  

Claim 9. 	Dorcey in view of Wehrung and Tsai discloses the method of claim 1, 
The combination doesn’t explicitly disclose wherein said sending peer device is configured to connect to said plurality of receiving peer devices using a quick response (QR) code generated on said plurality of receiving peer devices.
		However, Balta discloses wherein said sending peer device is configured to connect to said plurality of receiving peer devices using a quick response (QR) code generated on said plurality of receiving peer devices (Parag. [0016-0017] and Parag. [0020]; (The art teaches creating a trusted group of member devices within a decentralized network, and a unique group identification (ID) code (i.e., quick response (QR) code) is generated and performs communication based on contact information that is encapsulated within the unique group ID code. The decentralized network (e.g., an ad hoc network, a peer-to-peer (P2P) network) typically includes a communication network in which computing nodes such as smart phones, tablets, laptops, desktops, and the like, connect to one other without relying on a central authority for forming groups. Users use their user devices to establish a trusted group of users by creating a unique identifier, such as a quick response (QR) code. The art teaches that any member (i.e., sending device or receiving device) of the group of trusted members may initiate the group creation process by requesting the generation of a unique identification code)).


Claim 17. 	Dorcey in view of Wehrung and Tsai discloses the method of claim 11,  
The combination doesn’t explicitly disclose wherein said receiving peer device is configured to connect to said sending peer device using a quick response (QR) code generated on said sending peer device.
		However, Balta discloses wherein said receiving peer device is configured to connect to said sending peer device using a quick response (QR) code generated on said sending peer device (Parag. [0016-0017] and Parag. [0020]; (The art teaches creating a trusted group of member devices within a decentralized network, and a unique group identification (ID) code (i.e., quick response (QR) code) is generated and performs communication based on contact information that is encapsulated within the unique group ID code. The decentralized network (e.g., an ad hoc network, a peer-to-peer (P2P) network) typically includes a communication network in which computing nodes such as smart phones, tablets, laptops, desktops, and the like, connect to one other without relying on a central authority for forming groups. Users use their user devices to establish a trusted group of users by creating a unique identifier, such as a quick response (QR) code. The art teaches that any member (i.e., sending device or receiving device) of the group of trusted members may initiate the group creation process by requesting the generation of a unique identification code)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Balta. This would be convenient for validating the members of the group and creating the group securely (Parag. [0002]).

Claim 19. 	Dorcey in view of Wehrung and Tsai discloses the method of claim 11,  
The combination doesn’t explicitly disclose wherein said receiving peer device is configured to connect to said sending peer device using a quick response (QR) code generated on said receiving peer device. 
 wherein said receiving peer device is configured to connect to said sending peer device using a quick response (QR) code generated on said receiving peer device (Parag. [0016-0017] and Parag. [0020]; (The art teaches creating a trusted group of member devices within a decentralized network, and a unique group identification (ID) code (i.e., quick response (QR) code) is generated and performs communication based on contact information that is encapsulated within the unique group ID code. The decentralized network (e.g., an ad hoc network, a peer-to-peer (P2P) network) typically includes a communication network in which computing nodes such as smart phones, tablets, laptops, desktops, and the like, connect to one other without relying on a central authority for forming groups. Users use their user devices to establish a trusted group of users by creating a unique identifier, such as a quick response (QR) code. The art teaches that any member (i.e., sending device or receiving device) of the group of trusted members may initiate the group creation process by requesting the generation of a unique identification code)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Balta. This would be convenient for validating the members of the group and creating the group securely (Parag. [0002]).
 
Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorcey (Pub. No. US 2015/0281107), in view of Wehrung et al. (Patent No. US 10,887,549), hereinafter Wehrung in view of Tsai et al. (Pub. No. US 2013/0311947), hereinafter Tsai, in view of Balta et al. (Pub. No. US 2019/0222613), hereinafter Balta, and in view of Kikinis et al. (Pub. No. US 2020/0294034), hereinafter Kikinis. 

Claim 8. 	Dorcey in view of Wehrung, Tsai, and Balta discloses the method of claim 7, 
The combination doesn’t explicitly disclose wherein said sending peer device is configured to reconnect to at least one receiving peer device of said plurality of receiving peer devices after termination of said ad hoc connection between said sending peer device and said at least one receiving peer device, without using said QR code.  
 wherein said sending peer device is configured to reconnect to at least one receiving peer device of said plurality of receiving peer devices after termination of said ad hoc connection between said sending peer device and said at least one receiving peer device, without using said QR code (Parag. [0079-0081] and Fig. 23; (The art teaches that when the connection fails between the devices (Step 2408), the transaction loops back to select a best option to reconnect (step 2409), and this process is being done without the devices exchange the QR code (i.e., reconnecting without using the QR code, as consistent with the applicant’s definition))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Kikinis. This would be convenient for easily and quickly reconnecting ad hoc devices that already know each other).

Claim 10. 	Dorcey in view of Wehrung, Tsai, and Balta discloses the method of claim 9, 
The combination doesn’t explicitly disclose wherein said sending peer device is configured to reconnect to at least one receiving peer device of said plurality of receiving peer devices after termination of said ad hoc connection between said sending peer device and said at least one receiving peer device, without using said QR code.
However, Kikinis discloses wherein said sending peer device is configured to reconnect to at least one receiving peer device of said plurality of receiving peer devices after termination of said ad hoc connection between said sending peer device and said at least one receiving peer device, without using said QR code (Parag. [0079-0081] and Fig. 23; (The art teaches that when the connection fails between the devices (Step 2408), the transaction loops back to select a best option to reconnect (step 2409), and this process is being done without the devices exchange the QR code (i.e., reconnecting without using the QR code, as consistent with the applicant’s definition))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Kikinis. This would be convenient for easily and quickly reconnecting ad hoc devices that already know each other).     
Claim 18. 	Dorcey in view of Wehrung, Tsai, and Balta discloses the method of claim 17,  
The combination doesn’t explicitly disclose wherein said receiving peer device is configured to reconnect to said sending peer device after said ad hoc connection is terminated between said receiving peer device and said sending peer device, without using said QR code.  
However, Kikinis discloses wherein said receiving peer device is configured to reconnect to said sending peer device after said ad hoc connection is terminated between said receiving peer device and said sending peer device, without using said QR code (Parag. [0079-0081] and Fig. 23; (The art teaches that when the connection fails between the devices (Step 2408), the transaction loops back to select a best option to reconnect (step 2409), and this process is being done without the devices exchange the QR code (i.e., reconnecting without using the QR code, as consistent with the applicant’s definition))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Kikinis. This would be convenient for easily and quickly reconnecting ad hoc devices that already know each other).
 
Claim 20. 	Dorcey in view of Wehrung, Tsai, and Balta discloses the method of claim 19, 
The combination doesn’t explicitly disclose wherein said receiving peer device is configured to reconnect to said sending peer device after said ad hoc connection between said receiving peer device and said sending peer device is terminated, without using said QR code.  
However, Kikinis discloses wherein said receiving peer device is configured to reconnect to said sending peer device after said ad hoc connection between said receiving peer device and said sending peer device is terminated, without using said QR code (Parag. [0079-0081] and Fig. 23; (The art teaches that when the connection fails between the devices (Step 2408), the transaction loops back to select a best option to reconnect (step 2409), and this process is being done without the devices exchange the QR code (i.e., reconnecting without using the QR code, as consistent with the applicant’s definition))).
. 
Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagabushanam et al. (US 2018/0219924) – Related art in the area related to a method and a system for providing interactive control of shared content over a video conference (Abstract, a method and system are described for providing interactive control of shared content over a video conference to a user. The method includes receiving a content control request from the user of a client device, the content control request being raised by the user on the shared content).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442